l)isniiss and Opinion Filed Mardi 1, 2013.




                                       In The
                                Q!øitrt ni Atipit1s
                         Fiftt Iitrirt uf rxa itt Ia11a
                                       No. 05-12-01738-CR

                              .IAY SANDON COOPER, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 2
                                   Grayson County, Texas
                             Trial Court Cause No. 2011-2-1391

                              MEMORANDUM OPINION
                           Before Justices Moseley, O’Neill, and Lewis
                                    Opinion by Justice Lewis
          Jay Sandon Cooper stands charged by infonnation with the offense of driving while

intoxicated. Appellant filed an affidavit of indigence on February 3, 2012, which was denied on

March 22, 2012. Thereafter, appellant represented himself in the trial court. On November 21,

2012, appellant filed “Defendant’s Objections; Motion for Ruling on Defendant’s Application

for Indigency; and In the Event that the Court Refuses to Rule, Defendant’s Objection to the

Refusal to Rule.” The trial judge denied this motion by order dated November 26, 2012. On

December 6, 2012, appellant filed his notice of appeal. Because there is not a final judgment, we

sent the parties a letter directing them to file letter briefs addressing our jurisdiction over the

appeal.    Despite being given an extension of time to file his letter brief, appellant did not

respond. We conclude we lack jurisdiction over the appeal.
          The right to appeal in a criminal case is a statutorily created right. See McKinnev   i. State.

207 S.W,3d 366, 374 (Tex, Crim, App. 2004): Griffin v. State, 145 S.W3d 645, 646 (Tex. Crim,

App. 2004),      See also FEX. CoDi CRIM. P.      ANN.   art. 34.02 (West 2006) (providing right of

appeal for defendant); TEx. R. App. P. 25,2(a)(2) (rules for appeal by defendant). As a general

rule, appellate courts may consider appeals by criminal defendants only after conviction, Wright

v. State. 969 S,W.2d 588, 589 (Tex. App.—DalIas 1998, no pet.) (identifying types of appealable

interlocutory orders). Intermediate appellate courts have no jurisdiction to review interlocutory

orders absent express authority.      Ex porte Apolinar, 820 S.W.2d 792, 794 (Tex. Crim. App.

1991); Wright, 969 S.W.2d at 598.

          The interlocutory order denying appellant’s motion related to his affidavit of indigence

and the denial of court-appointed counsel is not a judgment of conviction nor does it fall within

the categories of appealable interlocutory orders. Therefore, we have no jurisdiction over this

appeal.

          We dismiss the appeal for want of jurisdiction.



                                                         /   4/       ;I
                                                             /,1
                                                                  /
                                                                      j    iL

                                                         DAVID LEWIS
                                                         JUSTICE

Do Not Publish
TEX. R. App. P.47

121738F.U05
                                 Qløurt uf Aieab
                        .FiftIi itrirt uf rxa at 1a11a
                                        JUDGMENT

JAY SANDON COOPER, Appellant                         On Appeal from the County Court at Law
                                                     No. 2. Grayson County, Texas
No. 05-124)1738-CR                                   Trial Court Cause No. 2011-2-1391.
                                                     Opinion delivered by Justice Lewis,
THE STATE OF TEXAS, Appellee                         Justices Moseley and O’Neill participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction,


Judgment entered this ll day of March. 2013.




                                                ]     ‘/L
                                                    OAVID LEWIS
                                                    JUSTICE